Citation Nr: 0838823	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  01-08 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chronic left knee strain with degenerative 
arthritis, patellar tendinosis, medial collateral ligament 
sprain, and anterior cruciate ligament sprain. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for chronic right knee strain with lateral 
meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Reno, Nevada.


FINDINGS OF FACT

1.  The veteran's chronic left knee strain with degenerative 
arthritis, patellar tendinosis, medial collateral ligament 
sprain, and anterior cruciate ligament sprain is manifested 
by range of motion of 0 to 130 degrees with pain without 
objective evidence of swelling, locking, instability, lack of 
endurance, incoordination, atrophy of disuse, weakened 
movement, or fatigability.

2.  The veteran's chronic right knee strain with lateral 
meniscal tear is manifested by range of motion of 0 to 125 
degrees with pain without objective evidence of swelling, 
locking, instability, lack of endurance, incoordination, 
atrophy of disuse, weakened movement, or fatigability.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the veteran's 
service-connected chronic left knee strain with degenerative 
arthritis, patellar tendinosis, medial collateral ligament 
sprain, and anterior cruciate ligament sprain is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5010, 5260 (2007).

2.  A rating in excess of 10 percent for the veteran's 
service-connected chronic right knee strain with lateral 
meniscal tear is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that a higher disability rating is 
warranted for her left and right knee disabilities.  The law 
provides that disability ratings are intended to compensate 
reductions in earning capacity as a result of the specific 
disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service treatment records reveal complaints of 
knee pain since 1986 which was diagnosed as chondromalacia 
and treated with motrin.  See July 1991 periodic service 
examination report.  Service connection for a bilateral knee 
disability, characterized as chondromalacia and degenerative 
joint disease, was granted in a January 1996 rating decision 
and a single 10 percent disability evaluation was assigned, 
effective from July 1, 1995.  While this case was on appeal, 
a December 2007 rating decision granted separate 10 percent 
disability evaluations for each knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260, for arthritis rated under the 
Diagnostic Code for limitation of flexion.  The separate 10 
percent ratings were made effective from the earliest date 
possible, July 1, 1995.

Limitation of the leg is rated under Diagnostic Code 5260 for 
limitation of flexion and Diagnostic Code 5261 for limitation 
of extension.  38 C.F.R. § 4.71a (2007).  

The veteran's symptoms which serve as the basis for the 10 
percent ratings consist of a slightly decreased range of 
motion with pain.  See 2007 VA examination report.  A higher, 
20 percent, rating is warranted under Diagnostic Code 5260 if 
flexion is limited to 30 degrees.  Likewise, a separate 
compensable rating for limitation of extension of the leg is 
warranted for extension limited to 10 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007); VAOPGCPREC. 
09-04 (69 Fed. Reg. 59990 (2004)).  However, the the evidence 
does not reveal a limitation of motion for either knee that 
more nearly approximates the 20 percent rating under 
Diagnostic Code 5260 or a separate rating under Diagnostic 
Code 5261.

Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  The most significant decreased 
range of motion in the medical record was from 0 to 125 
degrees after repetition with increasing pain throughout the 
entire arc of movement on the left and from 0 to 130 degrees 
after repetition with increasing pain throughout the entire 
arc of movement on the right.  See September 2007 VA 
examination report.  The examiner described her limitation of 
motion as "mild."

The other medical evidence of record which reveals range of 
motion of the knees, a September 1996 VA examination report, 
shows full range of motion on the left (0 to 140 degrees) and 
nearly full range of motion on the right (0 to 137 degrees).  
In addition, a May 1998 post-service military medical record 
shows range of motion of the right knee to be 0 to 135 
degrees.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The case was remanded by the Board in 1998 for the purpose of 
a VA examination that addressed DeLuca provisions, and the 
2007 VA examination did so.  The 

examiner noted the veteran complained of pain, weakness, 
stiffness, and giving way in both knees.  She reported flare-
ups three times a week for two hours at a time.  

Based primarily on the highly probative results of the 2007 
VA examination report which specifically addressed the DeLuca 
criteria, a higher rating is not warranted under DeLuca.  The 
examiner found "no soft tissue swelling" and no instability 
of station or disturbance of locomotion.  The examiner noted 
that the veteran used no assistive devices, and she walked 
without a significant limp or list.  In addition, while she 
did complain of pain with heel gait and squatting, the 
examiner found that she did not have calluses on her feet, 
and there was no unusual or uneven shoe wear pattern.  He 
also noted that her gait did not change after repetitive 
motion.

With regard to instability of station, despite the veteran's 
complaints of giving way, the examiner noted that multiple 
stress tests performed revealed normal results without 
excessive movement in the ligaments.  The examiner also found 
no muscle atrophy, and her muscle strength was +5 in all 
muscles tested around the knees.  The examiner stated that 
weakened movement, fatigability, and incoordination did not 
occur during the examination.  Despite the veteran's 
complaints of pain increasing throughout the arc of movement, 
the examiner concluded that the veteran had a "mild to 
moderate" level of impairment regarding her knees.  He found 
that "the level of pathology present does not support the 
level of the veteran's subjective complaints", and, after 
reviewing magnetic resonance imaging results which showed a 
lateral meniscal tear on the right and arthritis and cruciate 
and medial collateral ligament sprain on the left, he found 
that no changes in his conclusions were required.  
Accordingly, the Board concludes that these findings do not 
support a higher rating under DeLuca.  

Given the length of time that this appeal has been pending, 
particular consideration must also be given to whether 
"staged" ratings - that is, ratings at different levels for 
different periods of time - is appropriate, as this appeal 
involves the initial ratings assigned for service-connected 
disabilities of the knees.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The record, however, does not support 
the assignment of different percentage ratings during the 
period in question for the knee disabilities at issue in this 
case.  The claims folders are voluminous and contain 
treatment records from military, private, and VA facilities 
since the veteran's separation from service in 1995.  
However, these treatment records reveal that the veteran 
sought relatively little medical treatment for her knees over 
this period.  The treatment records which do address the 
knees do not provide a basis for a higher rating at any time 
during the appeal.  She complained of, and sought treatment 
for, knee pain several times in 1998 and 1999; however, her 
range of motion was noted to be full or nearly full (0 to 135 
degrees).  Moreover, X-rays of the knees in 1996, 1997, 1998, 
1999, and 2000 revealed no abnormal findings.  A September 
2000 post-service military medical record noted that she 
sought a refill of motrin, which she took for knee pain, and 
it was noted that her pain was well-controlled with motrin.  
An August 2003 treatment record also noted a complaint of 
knee pain.

Consideration of additional Diagnostic Codes is also 
warranted; however, the evaluation of the same manifestation 
under different diagnoses (pyramiding) is not permitted.  
38 C.F.R. § 4.14 (2007).  While the veteran occasionally 
complains of instability, there is no objective medical 
evidence of instability or subluxation since service.  A May 
1998 record revealed Lachman tests were negative bilaterally, 
and all stress tests were negative at the time of the 2007 VA 
examination.  For these reasons separate ratings under 
Diagnostic Code 5257 are not warranted.

Likewise, a separate compensable rating for limitation of 
extension of the leg is not warranted as there is no 
competent evidence anywhere in the record that either knee's 
extension is limited to 10 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  Further, application 
of Diagnostic Code 5256 for ankylosis of either knee is not 
warranted, as the 2007 VA examiner found no ankylosis.  Also, 
Diagnostic Codes 5259 (symptomatic removal of semilunar 
cartilage), 5262 (tibia and fibula, impairment of), and 5263 
(genu recurvatum) are not for application as removal of the 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum have not been demonstrated.

Because the veteran noted that she regularly missed 
approximately three hours of the working week, 38 C.F.R. 
§ 3.321(b)(1) has been considered.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer a case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability. 38 C.F.R. § 3.321 (b)(1) (2007).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  

The Board has considered whether the veteran's knee claims 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that she has been 
hospitalized for problems with either knee, and there is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  The 2007 VA 
examiner concluded that "the veteran is presently working 
full-time without any significant restrictions, except that 
she takes breaks when she feels an escalation of symptoms, 
however, veteran states that she has been capable and 
completed all of her job assignments."

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claims for higher initial ratings for her left and right knee 
disorders.  Simply put, there is no basis for the assignment 
of a higher schedular evaluation, to include additional 
"staged ratings" for any portion of the claim's pendency.  
As noted above, the medical evidence demonstrates that the 
veteran's left and right knee disabilities have been fairly 
consistent throughout the appeal period.

Duty to Assist and Duty to Notify

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

The veteran's knee claims arise from her disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the veteran's post-service 
military medical records have been associated with the 
record, and she was afforded VA examinations in 1996 and 
2007.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A claim for a higher initial rating for chronic left knee 
strain with degenerative arthritis, patellar tendinosis, 
medial collateral ligament sprain, and anterior cruciate 
ligament sprain is denied.

A claim for a higher initial rating for chronic right knee 
strain with lateral meniscal tear is denied.




			
	D. C. SPICKLER	GEORGE R. SENYK
	              Veterans Law Judge                                      
Veterans Law Judge
        Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


